Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-39 are pending and are being examined in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21, and 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 13-17 of U.S. Patent No. 10963453. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 17462308

US Patent 10963453
Claim 20. A computer-implemented method, comprising: 

obtaining, by a data service provider that stores data by using a blockchain-type ledger, a service identifier and a service label of a data record, wherein the blockchain-type ledger includes multiple different data records having a same service identifier, wherein the service identifier is used to uniquely identify a service attribute of the data record, and the service label is used to represent a type of the data record; 



establishing, by the data service provider, a mapping relationship among the service identifier, the service label, and location information that indicates a location of the data record in the blockchain-type ledger; and 



writing, by the data service provider, the mapping relationship into an index for which a primary key is the service identifier, and for which an index value includes respective mapping relationships for each data record in the blockchain-type ledger having the same service identifier.

Claim 21

Claim 22

Claim 25

Claim 26

Claim 27

Claim 28

Claim 29

Claim 30

Claim 31

Claim 32

Claim 33

Claim 34

Claim 35

Claim 36

Claim 37

Claim 38

Claim 39

Claim 1. A computer-implemented method, comprising:

obtaining, by a data indexing apparatus of a centralized database service provider that stores data by using a blockchain-type ledger, a service identifier and a service label of a data record, wherein the blockchain-type ledger includes multiple different records having a same service identifier, wherein the service identifier is used to uniquely identify a service attribute of the data record, and the service label is used to represent a type of the data record and to classify data records having the same service identifier;

...establishing, by the data indexing apparatus, a mapping relationship among the service identifier, the service label, and the location information that comprises the block height of the data block that includes the data record, and the positional offset of the data record in the data block that includes the data record; and

writing, by the data indexing apparatus, the mapping relationship into an index for which a primary key is the service identifier, and for which an index value includes respective mapping relationships for each data record in the blockchain-type ledger having the same service identifier.

Claim 2

Claim 3

Claim 1

Claim 4

Claim 5

Claim 13

Claim 14

Claim 15

Claim 13

Claim 16

Claim 17

Claim 7

Claim 8

Claim 9

Claim 7

Claim 10

Claim 11


Claims 20-22, 25-28, 32-34, 38, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-12, and 15-17 of U.S. Patent No. 11106660. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 17462308

US Patent 11106660
Claim 20. A computer-implemented method, comprising: 

obtaining, by a data service provider that stores data by using a blockchain-type ledger, a service identifier and a service label of a data record, wherein the blockchain-type ledger includes multiple different data records having a same service identifier, wherein the service identifier is used to uniquely identify a service attribute of the data record, and the service label is used to represent a type of the data record; 

establishing, by the data service provider, a mapping relationship among the service identifier, the service label, and location information that indicates a location of the data record in the blockchain-type ledger; and 

writing, by the data service provider, the mapping relationship into an index for which a primary key is the service identifier, and for which an index value includes respective mapping relationships for each data record in the blockchain-type ledger having the same service identifier.

Claim 21

Claim 22

Claim 25

Claim 26

Claim 27

Claim 28

Claim 32

Claim 33

Claim 34

Claim 38

Claim 39

Claim 1. A computer-implemented method, comprising:

...obtaining, by a data service provider that stores data by using a blockchain-type ledger, a service identifier and a service label of the data record, wherein the blockchain-type ledger includes multiple different data records having a same service identifier, wherein the service identifier is used to uniquely identify a service attribute of the data record, and the service label is used to represent a type of the data record;

establishing, by the data service provider, a mapping relationship among the service identifier, the service label, and location information that indicates a location of the data record in the blockchain-type ledger; and

writing, by the data service provider, the mapping relationship into an index for which a primary key is the service identifier, and for which an index value includes respective mapping relationships for each data record in the blockchain-type ledger having the same service identifier...

Claim 4

Claim 5

Claim 3

Claim 6

Claim 7

Claim 10

Claim 11

Claim 12

Claim 15

Claim 16

Claim 17



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 20, 28, and 34 recite “establishing, by the data service provider, a mapping relationship among the service identifier, the service label, and location information that indicates a location of the data record in the blockchain-type ledger.” The limitation noted above encompasses can reasonably and practicably be performed in the human mind (e.g., by mentally associating the service identifier, the service label, and the location information). Accordingly, the claims recite a mental process under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “obtaining, by a data service provider that stores data by using a blockchain-type ledger, a service identifier and a service label of a data record, wherein the blockchain-type ledger includes multiple different data records having a same service identifier, wherein the service identifier is used to uniquely identify a service attribute of the data record, and the service label is used to represent a type of the data record; writing, by the data service provider, the mapping relationship into an index for which a primary key is the service identifier, and for which an index value includes respective mapping relationships for each data record in the blockchain-type ledger having the same service identifier.” The “obtaining” limitation is a mere data gathering step, and therefore insignificant pre-solution activity. The “writing” limitation is mere data output, and therefore insignificant post-solution activity. These limitations therefore do not integrate the abstract idea into a practical application.
The claims further recite one or more computers, one or more computer memory devices, machine-readable media, and a computer-readable medium, which are all generic computer components that are akin to reciting the judicial exception and adding the words “apply it.” Therefore, these limitations also do not integrate the abstract idea into a practical application.
At step 2B, the “obtaining” and “writing” limitations are well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). Accordingly, considered individually and as a whole, the claims are directed to an abstract idea without significantly more.
Claims 21-27, 29-33, and 35-39 are directed to the same abstract idea as claims 1 and 13 from which they depend. The claims do not recite any additional elements that are sufficient to amount to significantly more. Therefore, the dependent claims are also directed to an abstract idea without significantly more.

	
	
	



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157